EXHIBIT C CERTIFICATE OF DESIGNATIONS OF SERIES A PREFERRED STOCK, PAR VALUE US$0., OF CHINA MEDIAEXPRESS HOLDINGS, INC. Pursuant to Sections 151 and 103 of the General Corporation Law of the State of Delaware CHINA MEDIAEXPRESS HOLDINGS, INC., a corporation organized and existing under the laws of the State of Delaware (the “Company”), certifies that pursuant to the authority contained in its Restated Certificate of Incorporation, as amended from time to time (the “Certificate of Incorporation”), and in accordance with the provisions of Section 151 of the General Corporation Law of the State of Delaware, the Board of the Company has duly approved and adopted the following resolution on January 8, 2010, and the resolution was adopted by all necessary action on the part of the Company: RESOLVED, that pursuant to the authority vested in the Board by the Certificate of Incorporation and Section 151 of the General Corporation Law of the State of Delaware, the Board does hereby designate, create, authorize and provide for the issue of one million (1,000,000) shares of Preferred Stock, with a par value of US$0.001, and having the voting powers and such designations, preferences and relative, participating, optional and other special rights, and qualifications, limitations and restrictions that are set forth in this resolution of the Board pursuant to authority expressly vested in it by the provisions of the Certificate of Incorporation and hereby constituting an amendment to the Certificate of Incorporation as follows: 1.The designation of the series of preferred stock of the Company is “Series A Preferred Stock,” par value US$0.001 per share (the “Series A Preferred Stock”). Series A Preferred Stock shall be perpetual. 2.Number of Shares.
